Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This is a non-final rejection. 
Claims 1-11 are pending.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are in
Claim 1: 
a delivery request acquisition unit configured to to acquire a delivery change request.
a change instruction deadline calculation unit configured to calculate.
a storage unit configured to store conditional calculation.
a search unit configured to select a delivery condition set.
a calculation starting time point calculation unit configured to calculate a calculation starting time point.
Claim 2: 
a delivery plan calculation unit configured to execute a calculation starting time point.
Claim 3: 
A delivery status acquisition unit configured to acquire a latest delivery status.
Claim 5: 
An instruction screen generation unit configured to generate an instruction. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 
The specification presents the limitations a delivery request acquisition unit configured to to acquire a delivery change request. a change instruction deadline calculation unit configured to calculate. a storage unit configured to store conditional calculation. a search unit configured to select a delivery condition set. a calculation starting time point calculation unit configured to calculate a calculation starting time point. A delivery plan calculation unit configured to execute a calculation starting time point. A delivery status acquisition unit configured to acquire a latest delivery status. An instruction screen generation unit configured to generate an instruction. However, the specification does not recite any specific structure regarding the delivery plan creating device. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1: 
a delivery request acquisition unit configured to acquire a delivery change request.

a change instruction deadline calculation unit configured to calculate.
a storage unit configured to store conditional calculation.
a search unit configured to select a delivery condition set.
a calculation starting time point calculation unit configured to calculate a calculation starting time point.
Claim 2: 
a delivery plan calculation unit configured to execute a calculation starting time point.
Claim 3: 
A delivery status acquisition unit configured to acquire a latest delivery status.
Claim 5: 
An instruction screen generation unit configured to generate an instruction. 
The above invokes 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph. The written description fails to disclose the corresponding structure, material, or acts for performing 
Applicant may:

(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;

(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim,
without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize 

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (85 U.S.C. 132(a)); or

(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§608.01(0) and 2181.


 
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-11 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claims 1, and 11, the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: A delivery plan acquire a delivery change request; calculate, based on a delivery time range contained in the delivery change request, a change instruction deadline representing a deadline capable of instructing a change in a delivery plan;  information in which a delivery condition set at a time of creating an executed delivery plan is in association with calculation time required for creating the executed delivery plan; select a delivery condition set similar to the delivery change request from the 
Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, and 11 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.  If the claim covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion), then it falls within the “mental process” grouping of abstract idea. Accordingly, the claims recite an abstract idea. 

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “device”, and “unit”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying 

As a result, examiner asserts that claims 2-10 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, and 11 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, and 11 includes various elements that are not directed to the abstract idea. These elements include “device”, and “unit” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. All of these additional elements are significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

In addition, ¶ [0018] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Claims 2-10 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, and 11.

The dependent claims further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 

Further, Examiner notes that the addition limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Urano US 2012/0278204 (hereinafter Urano). 
Regarding Claim 1: 
[Claim 1] A delivery plan creating device comprising: 
a delivery request acquisition unit configured to acquire a delivery change request; (Fig. 1 [0005], “when the purchase supervisor changes or coordinate the delivery schedule, timing when the part is shipped from the supplier … referred to as “shipment-date basis”. [0039], “supervisor is to change/coordinate a schedule of delivery to a certain factory, Information of a period in which the delivery schedule can be changed”. [0047], “supporting goods delivery schedule coordination) 
a change instruction deadline calculation unit configured to calculate, based on a delivery time range contained in the delivery change request, a change instruction deadline representing a deadline capable of instructing a change in a delivery plan; ([0041-0042], “a device for supporting goods delivery schedule coordination 100 is implemented by a calculator such as PC …. A transportation lead-time converting unit 131, a schedule-coordinatable-period calculating unit 132, an available-stock calculating unit 133, a schedule-change reflecting unit 135, a KPI (Key Performance Indicator) calculating unit 136, and a schedule-change determining unit 137”. [0088], “the control unit executes a schedule-change-information receiving process of receiving information of changed contents of the coordination-requested delivery schedules form the user via the delivery schedule coordinating screen) 
a storage unit configured to store conditional calculation record information in which a delivery condition set at a time of creating an executed delivery plan is in association with calculation time required for creating the executed delivery plan; ([0043], “the storage unit 140 is implemented by, for example, a databased file, or memory table and retains data of, for example, a delivery schedule 141, an updated delivery schedule 142, a coordination requested schedule 143)
a search unit configured to select a delivery condition set similar to the delivery change request from the conditional calculation record information; and ([0084], “when and how much the shipment from the supplier can be increased/reduced in the delivery schedules with respect to the factories in order to satisfy coordination requests …. The delivery schedules on “shipment-date basis” are displayed in a list with respect to each of factories in a schedule list table of 4”)
a calculation starting time point calculation unit configured to calculate a calculation starting time point by counting the calculation time in association with the selected delivery condition set backward from the change instruction deadline.  ([0012], “a computation unit having a transportation lead-time converting unit calculating a shipment date by counting backward from a date of arrival at the delivery destination in the delivery schedule by a number of days of the corresponding transportation lead time based on the information of the delivery schedule …. As an updated scheduled”.0) 
Urano teaches the limitations being performed as discussed above, however while Urano teaches the functional limitations, Urano does not teach the same arrangement of units per se (Urano separates the functionality into a different number of units).  However it is well settled that the mere rearrangement of parts, given that the same functionality is performed, does not convey a patentable distinction (see MPEP 2144.04).  Thus it would have been obvious to one of ordinary skill in the art to 
Regarding Claim 2: 
[Claim 2] Urano disclose the delivery plan creating device according to claim 1, 
Urano further teach further comprising: 42 6484764.1HITACHI15-341901027US01 
a delivery plan calculation unit configured to execute calculation for creating a delivery plan satisfying the delivery change request when a current time point reaches the calculation starting time point.  ([0012], “a computation unit having a transportation lead-time converting unit calculating a shipment date by counting backward from a date of arrival at the delivery destination in the delivery schedule by a number of days of the corresponding transportation lead time based on the information of the delivery schedule …. As an updated scheduled”. [0084], “delivery schedules with respect to the factories in order to satisfy coordination requests”.)
Regarding Claim 3: 
[Claim 3] Urano disclose the delivery plan creating device according to claim 2,
Urano further teach further comprising:
 a delivery status acquisition unit configured to acquire a latest delivery status corresponding to the calculated calculation starting time point, wherein 
the delivery plan calculation unit executes the calculation based on the latest delivery status.  ([0057], “the article of “quantity” retains the information of quantity of the case in which the objective parts are delivered to the factory”. Examiner note: here the schedule is changed (i.e., delivery status is changed because the schedule has changed”. [0089], “then, the schedule-change reflecting unit 135 of the computation unit 130 executes a schedule-change reflecting process of reflecting the information of the changed contents received in the step S07 to the delivery schedule and storing that as the changed schedule 149 of the storage unit 140”.)  
Regarding Claim 4: 
[Claim 4] Urano disclose the delivery plan creating device according to claim 1, 
Urano further teach wherein 
the storage unit stores delivery change business information in which time required for a series of supplementary businesses generated with occurrence of a delivery change is recorded, and ([0052], “the delivery schedule 141 is information of a current delivery schedule before coordination and is information about each of items about when and how many parts are to be delivered by each of suppliers. The factory stock forecast 145 is information about each of the items about when and how many the parts are forecasted to be owned as stocks by each of the factory”)
the change instruction deadline calculation unit calculates the change instruction deadline by counting the time required for the series of supplementary businesses backward from an end time point of the delivery time range contained in the delivery change request with reference to the delivery change business information.  ([0053], “the transportation lead time 301 is information defining a lead time, which is taken upon transportation from each supplier to each factory, with respect to each of transportation means and the procurement lead time 302 is information defining a lead time necessary for each of the suppliers …. Generated/managed”. [0059], “the shipment date is calculated by counting backward to the days of the transportation lead time from the date of arrival … and the updated delivery schedule”.)  

Regarding Claim 5: 
[Claim 5] Urano disclose the delivery plan creating device according to claim 2, 
Urano further teach further comprising: 
an instruction screen generation unit configured to generate an instruction screen that displays a time axis including at least the calculation starting time point, the change instruction deadline, and a current time point.  ([0062], “the date of the horizontal in the delivery schedules is shown on a week basis, but is not particularly limited thereto; and the date can be displayed, for example, on a day basis or a month basis …. Delivery schedule of the “arrival-date basis” and a delivery schedule of the “shipment-date basis” are display so that they can be viewed in the same screen”.)
Regarding Claim 6: 
[Claim 6] Urano disclose the delivery plan creating device according to claim 5, 
Urano further teach wherein the instruction screen generation unit displays an instruction screen configured to display the delivery plan calculated by the delivery plan calculation unit.   ([0062], “the date of the horizontal in the delivery schedules is shown on a week basis, but is not particular limited thereto; and the date can be displayed, for example, on a day basis or a month basis …. Delivery schedule of the “arrival-date basis” and a delivery schedule of the “shipment-date basis” are display so that they can be viewed in the same screen”.)
Regarding Claim 7: 
[Claim 7] Urano disclose the delivery plan creating device according to claim 5, 
Urano further teach wherein 
the search unit selects a plurality of delivery condition sets similar to the delivery change request from the conditional calculation record information, and ([0084], “when and how much the shipment from the supplier can be increased/reduced in the delivery schedules with respect to the factories in order to satisfy coordination requests …. The delivery schedules on “shipment-date basis” are displayed in a list with respect to each of factories in a schedule list table of 4”)
the calculation starting time point calculation unit calculates a plurality of calculation starting time points by counting the calculation time in association with each of the plurality of selected 44 6484764.1HITACHI15-341901027US01 delivery condition sets backward from the change instruction deadline.  ([0012], “a computation unit having a transportation lead-time converting unit calculating a shipment date by counting backward from a date of arrival at the delivery destination in the delivery schedule by a number of days of the corresponding transportation lead time based on the information of the delivery schedule …. As an updated scheduled”.)
Regarding Claim 11: 
Claim 11 is the method claim corresponding to the plan creating device claim 1 rejected above. Therefore, claim 11 is rejected under the same rationale as claim 1. 
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected based claim, but it appear allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the 35 USC 101 and 35 USC 112. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ulmer, Marlin. "Delivery deadlines in same-day delivery." Logistics Research 10.3 (2017): 1-15.
Hirano Masahiko JP 4210444: 
Lesaint et al. US 6,578,005: Method and apparatus for resource allocation when schedule changes are incorporated in real time. 
Lu, Shan. "Supply chain-oriented multi-stage ATP study." 2008 International Conference on Intelligent Computation Technology and Automation (ICICTA). Vol. 2. IEEE, 2008.
Yumbe et al. US 2014/0149164: Scheduling management system and scheduling management method. 
Koike US 2018/0300683: Joint delivery planning apparatus and joint delivery planning method. 
Noda et al. US 2020/0327466: Vehicle management device, terminal device, vehicle management method, and program. 
Nagahara US 2011/0208556: Worker assignment device, worker assignment program, and worker assignment system. 
Magara WO 2015/178092: Repair plan evaluation device, repair plan evaluation method, and program. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZEH OBAID/Examiner, Art Unit 3623      

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623